—ih ie
FAL ss -
WRT

In the Gnited States District Conct
For the Southern District of Georgia
Brunswick Division ~~

JACKIE DELORES DOUGLAS, *
*
Plaintiff, * CIVIL ACTION NO.: 2:18-cv-64
%
Vv. *
*
ANDREW SAUL, Commissioner of Social *
Security, =
oe
Defendant. .
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge's
Report and Recommendation, dkt. no. 18. Plaintiff did not file
Objections to the Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court AFFIRMS
the decision of the Commissioner and DIRECTS the Clerk of Court
to CLOSE this case and enter the appropriate judgment of
dismissal.

SO ORDERED, this of day of wen , 2020.

 

 

ON. SA GODBEY WOOD, JUDGE
LT STATES DISTRICT COURT
5S HERN DISTRICT OF GEORGIA

AO 724A
(Rev. 8/82)

 

 
